DETAILED ACTION
Claims 1-20 are presented for examination based on the application filed 06/29/2018.
Claims 5, 12, and 19 are cancelled via Examiner’s Amendment and agreement.
Claims 21-23 are new via Examiner’s Amendment and agreement.
Claims 1, 6, 8, 13, and 15 are amended via Examiner’s Amendment and agreement.
Claims 1-4, 6-11, 13-18, and 20-23 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in via electronic mail based on a telephonic interview with Kevin Mason, Reg. No. 36,597 on 10/19/2021 and electronic mail confirmation received on 10/20/2021.
The application has been amended as follows: 
1.     	(Currently Amended) A method, comprising:
obtaining a state of one or more workflow executions of a plurality of concurrent workflows in a shared infrastructure environment with a plurality of different resource allocation configurations, wherein said state comprises provenance data of said concurrent workflows;

identifying a first set of first states in said first execution trace and a second set of second states in said second execution trace as corresponding anchor states;
mapping, using at least one processing device, a first intermediate state between a pair of said anchor states in said first execution trace to a second intermediate state between a pair of said anchor states in said second execution trace using the provenance data such that said second intermediate state is between the anchor states in said second execution trace that correspond to said pair of anchor states in the first execution trace, wherein the provenance data additionally comprises telemetry data, and wherein the mapping is further based on a predefined similarity metric with respect to a consumption of one or more resources by the first intermediate state and the second intermediate state;
generating a simulation model of said one or more workflow executions representing a plurality of the different configurations of the resource allocation; and
generating, using the at least one processing device, one or more new simulation traces of said one or more workflow executions with one or more resource allocation configurations that are not represented in the provenance data.

2.     	(Original) The method of claim 1, wherein the first intermediate state and the second intermediate state are between two anchor states that satisfy predefined task 

3.     	(Original) The method of claim 1, wherein the mapping is based on a completion of tasks, obtained from an analysis of the provenance data, of the plurality of concurrent workflows.

4.     	(Original) The method of claim 1, wherein the provenance data indicates a number of substantially completed tasks of each type for each of the plurality of concurrent workflows, and wherein the mapping is based on a partial completion of tasks, obtained from an analysis of the provenance data, of the plurality of concurrent workflows based on a task completion cost function.

5.     	(Cancelled).

6.     	(Currently Amended) The method of claim [[5]] 1, wherein the consumption of resources by the first intermediate state and the second intermediate state correlate with a type of work being executed for the first state and the second state, and wherein the mapping further comprises the step of aligning the telemetry data for two different workflow executions.

7.     	(Original) The method of claim 1, wherein said mapping is performed for a first plurality of said intermediate states in said first execution trace to a second plurality of 

8.     	(Currently Amended) A system, comprising:
a memory; and
at least one processing device, coupled to the memory, operative to implement the following steps:
obtaining a state of one or more workflow executions of a plurality of concurrent workflows in a shared infrastructure environment with a plurality of different resource allocation configurations, wherein said state comprises provenance data of said concurrent workflows;
obtaining a first execution trace of the concurrent workflows representing a first resource allocation configuration, and a second execution trace of the concurrent workflows representing a second resource allocation configuration; 
identifying a first set of first states in said first execution trace and a second set of second states in said second execution trace as corresponding anchor states;
mapping, using the at least one processing device, a first intermediate state between a pair of said anchor states in said first execution trace to a second intermediate state between a pair of said anchor states in said second execution trace using the provenance data such that said second intermediate state is between the anchor states in said second execution trace that correspond to said pair of anchor states in the first execution trace, wherein the provenance data additionally comprises telemetry data, and wherein the mapping is further based on a predefined similarity metric with respect to a consumption of one or more resources by the first intermediate state and the second intermediate state;
generating a simulation model of said one or more workflow executions representing a plurality of the different configurations of the resource allocation; and
generating, using the at least one processing device, one or more new simulation traces of said one or more workflow executions with one or more resource allocation configurations that are not represented in the provenance data.

9.     	(Original) The system of claim 8, wherein the first intermediate state and the second intermediate state are between two anchor states that satisfy predefined task completion criteria and the mapping of the first intermediate state to the second intermediate state is based on a linear mapping between the two anchor states.

10.     	(Original) The system of claim 8, wherein the mapping is based on a completion of tasks, obtained from an analysis of the provenance data, of the plurality of concurrent workflows.

11.     	(Original) The system of claim 8, wherein the provenance data indicates a number of substantially completed tasks of each type for each of the plurality of concurrent workflows, and wherein the mapping is based on a partial completion of tasks, obtained from an analysis of the provenance data, of the plurality of concurrent workflows based on a task completion cost function.

12.     	(Cancelled).

13.     	(Currently Amended) The system of claim [[12]] 8, wherein the consumption of resources by the first intermediate state and the second intermediate state correlate with a type of work being executed for the first state and the second state, and wherein the mapping further comprises the step of aligning the telemetry data for two different workflow executions.

14.     	(Original) The system of claim 8, wherein said mapping is performed for a first plurality of said intermediate states in said first execution trace to a second plurality of said intermediate states in said second execution trace such that ordering relations between states in said first plurality of intermediate states is preserved in said second plurality of intermediate states.

15.     	(Currently Amended) A computer program product, comprising a non-transitory machine-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by at least one processing device perform the following steps:
obtaining a state of one or more workflow executions of a plurality of concurrent workflows in a shared infrastructure environment with a plurality of different resource allocation configurations, wherein said state comprises provenance data of said concurrent workflows;

identifying a first set of first states in said first execution trace and a second set of second states in said second execution trace as corresponding anchor states;
mapping, using the at least one processing device, a first intermediate state between a pair of said anchor states in said first execution trace to a second intermediate state between a pair of said anchor states in said second execution trace using the provenance data such that said second intermediate state is between the anchor states in said second execution trace that correspond to said pair of anchor states in the first execution trace, wherein the provenance data additionally comprises telemetry data, and wherein the mapping is further based on a predefined similarity metric with respect to a consumption of one or more resources by the first intermediate state and the second intermediate state;
generating a simulation model of said one or more workflow executions representing a plurality of the different configurations of the resource allocation; and
generating, using the at least one processing device, one or more new simulation traces of said one or more workflow executions with one or more resource allocation configurations that are not represented in the provenance data.

16.     	(Original) The computer program product of claim 15, wherein the first intermediate state and the second intermediate state are between two anchor states that satisfy predefined task completion criteria and the mapping of the first intermediate 

17.     	(Original) The computer program product of claim 15, wherein the mapping is based on a completion of tasks, obtained from an analysis of the provenance data, of the plurality of concurrent workflows.

18.     	(Original) The computer program product of claim 15, wherein the provenance data indicates a number of substantially completed tasks of each type for each of the plurality of concurrent workflows, and wherein the mapping is based on a partial completion of tasks, obtained from an analysis of the provenance data, of the plurality of concurrent workflows based on a task completion cost function.

19.     	(Cancelled).

20.     	(Original) The computer program product of claim 15, wherein said mapping is performed for a first plurality of said intermediate states in said first execution trace to a second plurality of said intermediate states in said second execution trace such that ordering relations between states in said first plurality of intermediate states is preserved in said second plurality of intermediate states.



22.     	(New) The system of claim 8, further comprising adjusting an allocation of at least one resource for an execution of said plurality of concurrent workflows based on said mapping.

23.     	(New) The computer program product of claim 15, further comprising adjusting an allocation of at least one resource for an execution of said plurality of concurrent workflows based on said mapping.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-4, 6-11, 13-18, and 20-23 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “mapping, using at least one processing device, a first intermediate state between a pair of said anchor states in said first execution trace to a second intermediate state between a pair of said anchor states in said second execution trace using the provenance data such that said second intermediate state is between the anchor states in said second execution trace that correspond to said pair of anchor states in the first execution trace, wherein the provenance data additionally comprises telemetry data, and wherein the mapping is further based on a predefined similarity metric with respect to a consumption of one or more resources by the first intermediate state and the second intermediate state;” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1, 8, and 15 of the instant application (as supported in at least the original claims).
Prior Art of Record
The Prior art of reference Anya (U.S. Patent Application Publication No. 2017/0269971 A1) discloses: In one embodiment, a computer-implemented method includes: receiving a workflow, for each of the tasks in the workflow, annotating the task with a set of metadata, analyzing the tasks in the workflow utilizing the metadata annotations and one or more predefined policies, and based on the analysis of the tasks, generating an alternative configuration of the workflow. (Abstract)
The Prior art of reference Szpak (U.S. Patent Application Publication No. 2009/0007063 A1) discloses: A system may identify a workflow associated with a graphical model and execute the workflow in a number of stages. The system may display a number of components of the graphical model and identify which of the displayed components are associated with or affected by execution of a current one of the stages of the workflow. (Abstract)
The Prior art of reference Olston (U.S. Patent Application Publication No. 2011/0252427 A1) discloses: Disclosed are methods and apparatus for scheduling an asynchronous workflow having a plurality of processing paths. In one embodiment, one or more predefined constraint metrics that constrain temporal asynchrony for one or more portions of the workflow may be received or provided. Input data is periodically 
The Prior art of reference Chang (U.S. Patent Application Publication No. 2016/0063145 A1) discloses: Embodiments are directed to a method of developing a workflow. The method includes receiving a proposed workflow component at a local computing device of a workflow development system. The workflow development system generates a simulation stub derived from historical workflow execution logs that are relevant to the proposed workflow component. The workflow development system executes the simulation stub, which is an approximation of the proposed workflow component. (Abstract)
The Prior art of reference Kotzabasakis (US Patent No. 9,646,117 B1) discloses: The workflow engine pre-configures workflows of the simulation modeling application. When an end user performs a transaction in the simulation model, the necessary and sufficient information is gathered automatically from the context of the transaction. From the gathered information, the activated workflow engine matches appropriate variables and assigns input values to suit the workflows which are applicable to the transaction. This facilitates the ability to invoke multiple workflows associated with this transaction and subsequently validates the “activated state” of these workflows. When the underlying simulation model or the main transaction is executed, the workflows are activated, the input variables get populated, and the independent workflows get invoked automatically (without requiring manual further input). Results of invoked workflows are available and accessible by users anywhere, anytime. (Abstract)
However, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “mapping, using at least one processing device, a first intermediate state between a pair of said anchor states in said first execution trace to a second intermediate state between a pair of said anchor states in said second execution trace using the provenance data such that said second intermediate state is between the anchor states in said second execution trace that correspond to said pair of anchor states in the first execution trace, wherein the provenance data additionally comprises telemetry data, and wherein the mapping is further based on a predefined similarity metric with respect to a consumption of one or more resources by the first intermediate state and the second intermediate state;” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1, 8, and 15 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C MIKOWSKI whose telephone number is (571)272-8525. The examiner can normally be reached generally Monday through Thursday 9 am to 5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148